Title: To Benjamin Franklin from James Turing and Son, 2 October 1779
From: Turing, James, & Son
To: Franklin, Benjamin


Sir
Middelburg 2d. Octobr 1779
Your Excellency will we trust pardon Our boldness in adressing you on the present Occasion, And we therefore without further apology for the intrusion, beg leave to acquant you that Our Vessel De Brunetta Cap’n Thomas Griffiey with a cargo of Wine & Fruit from Oporto was Seized upon, on the nineteenth of August in Lat: 49”11 Long: 7”3 from Teneriffe by the General Mifflin Privateer of Boston Capt Badcock, who after taking Out the Captain & Crew, as well as Some boat loads of the Cargo, Saying they were in want of those Articles, Sent the Brunetta with the remainder & a Ship’s Crew of the Privateer Men, to Boston; And meeting afterwards with a Portuguese Vessel, they put the Captain and two Passengers on board her and detained the Papers & Documents belonging to the Vessel; Of all which, with the further occurrences of their Voyage, the Captain on his Arrival here took a Protest, of which we now beg leave to hand your Excellency the Authentic Copy, as well as a Duplicate of the Bill of Sale which together with the other Papers, the Captain was told, were found to be in rule, notwithstanding which, the Vessel & Cargo was made a Prize of.— We purchased this Vessel from Some Friends in Bordeaux Septembr. 1778. for the purpose of Conveying Beef from Ireland to this place, from whence it was Sent to Bordeaux, as we did above 6000 barrels last Season, doubtless destin’d for the American Markett or the French West India Islands: We had a Similar project formed, on a Still larger Scale this year, & had in the mean while Employ’d Our Vessels in other lines & among the rest, the Brunetta, a couple of Voyages to Oporto; The Captain of which is a Dutchman born, & has Papers in the utmost rule, So that we cannot Conceive, what motive could have induced Capt. Badcock to make a Prize of her.
We in consequence of this Illegal Capture, now beg leave to lay Our Serious Complaints before your Excellency, requesting your Excellency’s Interest & protection, to procure from Captain Badcock a Satisfaction adequate to the injury he has done us, and to the infringement of Neutral property by a quick and prompt restitution; And we need but Advert to the public Opinion to Assure Ourselves, that we Shall receive from your Excellency’s Patronage, the justice we now demand.
We make bold at Same time, to Offer your Excelly. Our best Services in this Country, & have the honor to Remain, with profound respect Sir Your Excellency’s most Obedient humble Servants
James Turing & Son

P.S. We beg leave also to inclose the bill of Lading.

 
Notation: Samuel Turing & Son. Midelburg. 2. Oct. 1780.
